Citation Nr: 0033021	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a lung condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

At the time he submitted his notice of disagreement in June 
1999, the veteran also raised the issue of entitlement to a 
total rating as a result of individual unemployability due to 
service-connected disabilities.  A July 1999 deferred rating 
decision notes that the veteran was to be sent a VA Form 21-
8940 with regard to this claim.  However, there is no 
indication in the claims file that the form was actually 
issued the veteran.  Accordingly, this issue is referred to 
the RO for appropriate action.


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

The veteran contends that his current emphysema is a result 
of his inservice shrapnel wounds to the left chest and a 
pneumothorax; or, alternatively, that his emphysema has been 
aggravated by his shrapnel wound residuals and pneumothorax.  
One of the veteran's treating physicians has written a letter 
stating that the chest injury and pneumothorax could make the 
veteran more short of breath.  The service medical records 
show no evidence of any pneumothorax or lung involvement at 
the time of the veteran's May 1951 shrapnel injuries.  

The December 1998 VA examiner apparently relied on the 
veteran's history rather than a review of his service medical 
records in indicating that the veteran's lung had been 
involved in the May 1951 shrapnel wounds.  However, objective 
findings at that time showed diffuse rhonchi, particularly in 
the area of the veteran's left back scar.  The examiner also 
indicated that further comments would be made when pulmonary 
function tests (PFT) were made available to him regarding 
diagnosed pulmonary fibrosis.  It is not clear whether the 
tests were made available to the examiner.  The record shows 
the report of May 1998 PFT's was added to the veteran's 
claims folder in January 1999.  The examiner has not had an 
opportunity to express an opinion regarding the etiology of 
the veteran's lung condition.  Therefore, the Board finds 
that there is insufficient medical evidence of record for VA 
to make a decision on the claim.

In light of the foregoing circumstances, the veteran's claim 
for service connection for a lung condition is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
pulmonary examination.  The claims folder 
and a separate copy of this remand must 
be made available to the examiner for 
review prior to the examination.  All 
indicated studies should be performed.  
The examiner is requested to express an 
opinion as to the etiology of the 
veteran's lung condition, and state 
whether it is as likely as not that any 
current lung disorder is the result of 
the veteran's inservice shrapnel injury.  
If it is found to not be a result of the 
veteran's inservice injury, the examiner 
is requested to opine whether it is as 
likely as not that any current lung 
disorder has been aggravated at all by 
the veteran's residuals of shell fragment 
wounds to the left chest.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
adjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  No action need be taken by 
the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



